NO. 07-00-0583-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JULY 25, 2001



______________________________





CANDISS CHRISTINE EVERETT, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 182
ND
 DISTRICT COURT OF HARRIS COUNTY;



NO. 848251; HONORABLE JEANNINE S. BARR, JUDGE



_______________________________



Before QUINN and REAVIS and JOHNSON, JJ.

Appellant Candiss Christine Everett has given notice of appeal from a conviction and sentence in Cause No. 848251 in the 182nd
 District Court of Harris County, Texas (the trial court).  The appellate court clerk received and filed the trial court clerk’s record on January 8, 2001, and received and filed the reporter’s record on April 12, 2001.  The clerk’s record reflects that counsel for appellant was retained by appellant.  

On January 22, 2001, appellant’s counsel filed a Motion for Leave to Withdraw to which was attached a verified statement by appellant in which she stated that she did not object to counsel’s withdrawal.  By letter dated February 7, 2001, this court granted counsel’s motion.  No further appearance by any counsel has been made on behalf of appellant.  

By letter dated April 12, 2001, appellant was advised that the trial court reporter’s record was filed.  Appellant was advised by letter dated July 3, 2001, that appellant’s brief was due no later than May 14, 2001, and that neither the brief nor a motion for extension of time for filing of the brief had been received.  Appellant was further advised by such letter that if no response to the letter was received by July 13, 2001, the appeal would be abated to the trial court for hearing pursuant to 
Tex. R. App. P.
 38.8.  No response to the clerk’s letter of July 3, 2001, has been received.

Accordingly, this appeal is abated and the cause is remanded to the trial court.  
Tex. R. App. P. 
38.8(b)(2).  Upon remand, the judge of the trial court is directed to immediately cause notice to be given of and to conduct a hearing to determine: (1) whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, then whether appellant is indigent; (3) if appellant desires to prosecute this appeal, whether counsel should be appointed to represent her; and  (4) what orders, if any, should be entered to assure the filing of appropriate notices and documentation to dismiss appellant’s appeal if appellant does not desire to prosecute this appeal, or, if appellant desires to prosecute this appeal, to assure that the appeal will be diligently pursued.  The trial court should cause the clerk of this court to be furnished the name, address, and State Bar of Texas identification number of the newly-appointed or newly-retained attorney if the appeal is to be pursued.  

The trial court is directed to: (1) conduct any necessary hearings; (2) make and file appropriate findings of fact, conclusions of law and recommendations, and cause them to be included in a supplemental clerk’s record; (3) cause the hearing proceedings to be transcribed and included in a supplemental reporter’s record; (4) have a record of the proceedings made to the extent any of the proceedings are not included in the supplemental clerk’s record or the supplemental reporter’s record; and (5) cause the records of the proceedings to be sent to this court.  
Tex. R. App. P. 
38.8(b)(3).
  
In the absence of a request for extension of time from the trial court, the supplemental clerk’s record, supplemental reporter’s record, and any additional proceeding records, including any orders, findings, conclusions and recommendations, are to be sent so as to be received by the clerk of this court not later than August 28, 2001. 	



Per Curiam

Do not publish.